                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE


 UNITED STATES OF AMERICA                      )
                                               )
 vs.                                           ) CASE NO. 3:18-CR-182
                                               )          REEVES/POPLIN
 FRANK MELVIN CHE-ADKINS ET AL                 )



                                         ORDER



       On May 30, 2019, the Honorable Debra C. Poplin, United States Magistrate Judge,

filed a Report and Recommendation [R. 134], in which she recommended that defendant’s

motion to suppress evidence be denied.

       There being no timely objections filed by the parties, see 28 U.S.C. § 636(b)(1), and

the court being in complete agreement with the magistrate judge, the Report and

Recommendation is hereby ACCEPTED IN WHOLE whereby defendant’s motion to

suppress evidence [R. 79] is DENIED.

       This order supersedes the gavel order filed on September 10, 2019, [R. 151].

       Enter:


                                   ___________________________________________
                                   _________________
                                                 _ _______________
                                                                 _________________
                                   CHIEF
                                    HIEF UNITED STATES DISTRICT
                                   CH                        DISTRICT JUDGE
                                                                        JUDGE
